*175Concurring Opinion.
Roché, J.
As the testimony fails, in my opinion, to prove in the testator such unsoundness of mind as to incapacitate him from making a valid will, I rest my concurrence in the decree rendered in this case exclusively on the ground that the will was not dictated by the testator himself as the act of his own mind and volition, but that it was prompted to him, word for word, by another person, after whom the testator repeated or uttered the words which were written down by the notary.
On this point, and on the right, of plaintiff to avail herself of this defect, although not specifically alleged in her petition, on the ground "that the door to this inquiry was opened by the defendant himself, I concur with the reasoning of the Chief Justice as the organ of the Court.